Exhibit 10.2

EXECUTION VERSION

 

 

Published CUSIP Number: 31620KAF7

Deal CUSIP Number: 31620KAE0

TERM LOAN CREDIT AGREEMENT

Dated as of July 11, 2013

among

FIDELITY NATIONAL FINANCIAL, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

BANK OF THE WEST

BMO HARRIS BANK N.A.

CITIBANK, N.A.

FIFTH THIRD BANK

REGIONS BANK

UNION BANK, N.A.

PNC BANK NATIONAL ASSOCIATION

RBS CITIZENS, N.A.,

as Co-Documentation Agents

The Other Lenders Party Hereto

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1     1.01
    

Defined Terms

     1     1.02     

Other Interpretive Provisions

     27     1.03     

Accounting Terms

     27     1.04     

Rounding

     28     1.05     

Times of Day

     28   ARTICLE II. THE COMMITMENTS AND LOANS      28     2.01     

Loans

     28     2.02     

Borrowing, Conversions and Continuations of Loans

     28     2.03     

[Reserved]

     29     2.04     

Prepayments

     30     2.05     

Termination or Reduction of Commitments

     30     2.06     

Repayment of Loans

     30     2.07     

Interest

     31     2.08     

Fees

     31     2.09     

Computation of Interest and Fees

     31     2.10     

Evidence of Debt

     32     2.11     

Payments Generally; Administrative Agent’s Clawback

     32     2.12     

Sharing of Payments by Lenders

     33     2.13     

[Reserved]

     34     2.14     

Defaulting Lenders

     34   ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY      35     3.01
    

Taxes

     35     3.02     

Illegality

     39     3.03     

Inability to Determine Rates

     40     3.04     

Increased Costs; Reserves on Eurodollar Rate Loans

     40     3.05     

Compensation for Losses

     41     3.06     

Mitigation Obligations; Replacement of Lenders

     42     3.07     

Survival

     42   ARTICLE IV. CONDITIONS PRECEDENT      43     4.01     

Conditions to Closing Date

     43     4.02     

Conditions to Funding Date

     44   ARTICLE V. REPRESENTATIONS AND WARRANTIES      45     5.01     

Existence, Qualification and Power; Compliance with Laws

     45     5.02     

Authorization; No Contravention

     45     5.03     

Governmental Authorization; Other Consents

     45     5.04     

Binding Effect

     46     5.05     

Financial Statements; No Material Adverse Effect

     46  

 

i



--------------------------------------------------------------------------------

  5.06     

Litigation

     47     5.07     

No Default

     47     5.08     

Ownership of Property; Liens

     47     5.09     

Environmental Compliance

     47     5.10     

Insurance

     47     5.11     

Taxes

     47     5.12     

ERISA Compliance

     47     5.13     

Intellectual Property, Licenses, Etc.

     48     5.14     

Subsidiaries

     48     5.15     

Margin Regulations; Investment Company Act

     48     5.16     

Disclosure

     49     5.17     

Compliance with Laws

     49     5.18     

Solvent

     49     5.19     

Licenses

     49     5.20     

Employee Matters

     49     5.21     

Insurance Subsidiaries

     49     5.22     

Taxpayer Identification Number

     49     5.23     

OFAC and FCPA

     50   ARTICLE VI. AFFIRMATIVE COVENANTS      50     6.01     

Financial Statements

     50     6.02     

Certificates; Other Information

     51     6.03     

Notices

     53     6.04     

Preservation of Existence, Etc.

     54     6.05     

Maintenance of Properties

     54     6.06     

Maintenance of Insurance

     54     6.07     

Compliance with Laws

     55     6.08     

Books and Records

     55     6.09     

Inspection Rights

     55     6.10     

Use of Proceeds

     55     6.11     

Payment of Taxes

     55     6.12     

Designation of Strategic Investment Subsidiaries

     55   ARTICLE VII. NEGATIVE COVENANTS      56     7.01     

Liens

     56     7.02     

Consolidations and Mergers; Sales of Assets

     57     7.03     

Investments

     58     7.04     

Limitation on Indebtedness

     59     7.05     

Transactions with Affiliates

     60     7.06     

Restricted Payments

     60     7.07     

Change in Business

     61     7.08     

Accounting Changes

     61     7.09     

Financial Covenants

     61     7.10     

Restrictive Agreements, Etc.

     62     7.11     

Certain Amendments

     62  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES      63     8.01     

Events of Default

     63     8.02     

Remedies Upon Event of Default

     65     8.03     

Application of Funds

     65   ARTICLE IX. ADMINISTRATIVE AGENT      66     9.01     

Appointment and Authority

     66     9.02     

Rights as a Lender

     66     9.03     

Exculpatory Provisions

     66     9.04     

Reliance by Administrative Agent

     67     9.05     

Delegation of Duties

     68     9.06     

Resignation of Administrative Agent

     68     9.07     

Non-Reliance on Administrative Agent and Other Lenders

     69     9.08     

No Other Duties, Etc.

     69     9.09     

Administrative Agent May File Proofs of Claim

     69   ARTICLE X. MISCELLANEOUS      70     10.01     

Amendments, Etc.

     70     10.02     

Notices; Effectiveness; Electronic Communication

     71     10.03     

No Waiver; Cumulative Remedies; Enforcement

     73     10.04     

Expenses; Indemnity; Damage Waiver

     73     10.05     

Payments Set Aside

     75     10.06     

Successors and Assigns

     75     10.07     

Treatment of Certain Information; Confidentiality

     79     10.08     

Right of Setoff

     79     10.09     

Interest Rate Limitation

     80     10.10     

Counterparts; Integration; Effectiveness

     80     10.11     

Survival of Representations and Warranties

     80     10.12     

Severability

     81     10.13     

Replacement of Lenders

     81     10.14     

Governing Law; Jurisdiction; Etc.

     81     10.15     

Waiver of Jury Trial

     82     10.16     

No Advisory or Fiduciary Responsibility

     83     10.17     

Electronic Execution of Assignments and Certain Other Documents

     83     10.18     

USA PATRIOT Act

     83     10.19     

ENTIRE AGREEMENT

     84     SIGNATURES      S-1   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments 5.05    Supplement to Interim Financial Statements 5.06   
Existing Litigation 5.12    ERISA Matters 5.14    Subsidiaries 7.01    Existing
Liens 7.02    Consolidations and Mergers; Sales of Assets 7.04    Existing
Indebtedness 7.05    Affiliate Transactions 10.02    Administrative Agent’s
Office; Certain Addresses for Notices

EXHIBITS

 

     Form of A    Loan Notice B    Note C    Compliance Certificate D-1   
Assignment and Assumption D-2    Administrative Questionnaire E-1    Form of
U.S. Tax Compliance Certificate E-2    Form of U.S. Tax Compliance Certificate
E-3    Form of U.S. Tax Compliance Certificate E-4    Form of U.S. Tax
Compliance Certificate

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of July 11,
2013, among FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

WHEREAS, the Borrower intends to acquire (the “Lion Acquisition”), indirectly,
with Thomas H. Lee Partners L.P. and certain potential additional investors, if
any (together with affiliates of such investors and funds managed or advised by
such investors or their respective affiliates, the “Sponsors”), through a newly
formed direct or indirect Subsidiary of the Borrower (“Newco”) and Lion Merger
Sub, Inc. (“Merger Sub”), a newly formed Subsidiary of Newco, Lender Processing
Services, Inc., a Delaware corporation (the “Acquired Company”).

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of May 28, 2013
(the “Lion Acquisition Agreement”), among the Borrower, Merger Sub and the
Acquired Company, Merger Sub will merge with and into the Acquired Company, with
the Acquired Company surviving as a wholly-owned Subsidiary of Newco.

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of term loans in an aggregate principal amount of $1,100,000,000 on the Funding
Date in connection with the Lion Acquisition.

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Company” has the meaning specified in the introductory statements to
this Agreement.

“Acquired Company Credit Facility” means the credit facilities made available
under that certain Amended and Restated Credit Agreement, dated as of August 18,
2011, as amended as of October 19, 2012, among the Acquired Company, the lenders
party thereto and JP Morgan Chase Bank, N.A., as administrative agent.

“Acquired Company Material Adverse Effect” means any change, effect, event,
occurrence, circumstance or state of facts that, individually or in the
aggregate with all other changes, effects, events, occurrences, circumstances
and states of fact, (1) is or would reasonably be expected to be materially
adverse to the business, financial condition or results of operations of the
Acquired Company and its Subsidiaries, taken as a whole, other than any change,
effect, event, occurrence, circumstances or state of facts relating to (i) the
economy in general (to the extent they have not had, or would not reasonably be
expected to have, a disproportionate effect on the Acquired Company and its
Subsidiaries relative to other companies in the same industry as the Acquired
Company), (ii) the economic, business, industry or financial environment
generally affecting the industry in which the Acquired Company operates,

 

1



--------------------------------------------------------------------------------

including the effects of the general economic environment and the state of the
housing, mortgage and mortgage servicing markets (to the extent they have not
had, or would not reasonably be expected to have, a disproportionate effect on
the Acquired Company and its Subsidiaries relative to other companies in the
same industry as the Acquired Company), (iii) the securities, credit, financial
or other capital markets generally in the United States or elsewhere in the
world, including changes in interest rates, (iv) any change in the Acquired
Company’s stock price or trading volume or any failure, in and of itself, to
meet internal or published projections, forecasts or estimates in respect of
revenues, earnings, cash flow or other financial or operating metrics for any
period (provided that the facts or causes underlying or contributing to such
change or failure may be considered in determining whether a Acquired Company
Material Adverse Effect has occurred unless otherwise excluded pursuant to any
of the other clauses of this definition), (v) changes following May 28, 2013 in
Law, legislative or political conditions or policy or practices of any
Governmental Entity (to the extent they have not had, or would not reasonably be
expected to have, a disproportionate effect on the Acquired Company and its
Subsidiaries relative to other companies in the same industry as the Acquired
Company), (vi) changes following May 28, 2013, in applicable accounting
regulations or principles or interpretations thereof, (vii) any effects arising
from (A) the Consent Order or (B) any pending litigation, regulatory or
enforcement proceeding, investigations or similar matters disclosed in the
Company Filed SEC Documents or Section 3.01(h) of the Company Disclosure Letter
(or any such similar matter that may be brought thereafter based on
substantially similar circumstances), in either case including the outcome or
settlement of any of the foregoing (including judgments, orders, rulings,
injunctions, monetary penalties, remedial action or any other action of any
Governmental Entity arising from any of the foregoing or the allegations
contained in any of the foregoing), (viii) an act of terrorism or an outbreak or
escalation of hostilities or war (whether declared or not declared) or any
natural disasters or any national or international calamity or crisis (to the
extent they have not had, or would not reasonably be expected to have, a
disproportionate effect on the Acquired Company and its Subsidiaries relative to
other companies in the same industry as the Acquired Company), (ix) the
announcement or pendency of the Lion Acquisition Agreement or the Transactions
or the consummation of the Transactions (including any loss of customers,
suppliers, employees or other commercial relationships or any action taken or
requirements imposed by any Governmental Entity in connection with the
Transactions) (provided that this clause (ix) shall not apply to
Section 3.01(d)(ii) of the Lion Acquisition Agreement) or (x) actions (or
omissions) of the Acquired Company and its Subsidiaries taken (or not taken)
with the consent of the Borrower or as required to comply with the terms of the
Lion Acquisition Agreement or (2) that prevents or materially impairs or delays
the ability of the Acquired Company to consummate the Merger or the other
Transactions. For purposes of this definition, defined terms used and not
otherwise defined in this definition shall have the meanings ascribed to such
terms in the Lion Acquisition Agreement.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or otherwise causing any Person to become a Subsidiary or (c) a
merger or consolidation or any other combination with another Person (other than
with a Person that is a Subsidiary); provided that, in the case of any merger or
consolidation or any other combination involving the Borrower, the Borrower
shall be the continuing or surviving entity. For the avoidance of doubt,
“Acquisition” shall not include any transaction or series of related
transactions between or among Persons that, before giving effect thereto, are
the Borrower and/or one or more of its Subsidiaries.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% of the
Voting Stock of such Person.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Loans” means the Loans of all the Lenders.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual financial statement of any insurance company
as required to be filed with the Department, together with all exhibits or
schedules filed therewith, prepared in conformity with SAP. References to
amounts on particular exhibits, schedules, lines, pages and columns of such
Annual Statements are based on the formats promulgated by the NAIC for 2012
Annual Statements for the applicable type of insurance company. If such format
is changed in future years so that different information is contained in such
items or they no longer exist, it is understood that the reference is to
information consistent with that recorded in the referenced item in the 2012
Annual Statement of the insurance company.

“Applicable Debt” means obligations described in clauses (a) and (f) of the
definition of Indebtedness contained herein (other than obligations permitted by
Section 7.04 (f), (g) and (m)).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (x) prior to the Funding
Date, the Aggregate Commitments represented by such Lender’s Commitment at such
time, subject to adjustment from time to time in accordance with this Agreement;
provided that if the commitment of each Lender to make Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and (y) from and after the making of the Loan on the
Funding Date, the Aggregate Loans represented by such Lender’s Loans at such
time, subject to adjustment from time to time in accordance with this Agreement.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

  

Debt Ratings S&P/Moody’s

   Eurodollar Rate +      Base Rate +  

1

   BBB+/Baa1 or higher      1.500         0.500   

2

   BBB/Baa2      1.625         0.625   

3

   BBB-/Baa3      1.750         0.750   

4

   BB+/Ba1 or lower      2.000         1.000   

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt (or, in the absence of such
a debt rating, a comparable corporate credit or issuer rating of the Borrower as
reasonably determined by the Administrative Agent); provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the higher of such Debt Ratings shall apply (with the Debt Rating
for Pricing Level 1 being the highest and the Debt Rating for Pricing Level 4
being the lowest); (b) if there is a split in Debt Ratings of more than one
level, then the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply; and (c) if the Borrower has no Debt Rating
from S&P and no Debt Rating from Moody’s, the Applicable Rate shall be deemed to
be Pricing Level 4.

Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
The Applicable Rate immediately following such initial Applicable Rate shall be
determined based upon the initial publicly announced Debt Rating of the Borrower
after the Funding Date, effective as of the date of such announcement.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Lead Arrangers, U.S. Bank National
Association and Wells Fargo Securities, LLC, each in its capacity as a joint
lead arranger and a joint book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Contribution” means the contribution on or about the Lion Acquisition
Closing Date by the Borrower to Newco of common stock and cash on hand of the
Borrower and its Subsidiaries in an aggregate amount of up to approximately
$1,450,000,000, but in any event in a sufficient amount to pay the aggregate
consideration required to be paid in the Lion Acquisition.

“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment, and including capitalized software expenditures,
reflected in the consolidated statement of cash flows of the Borrower and its
Subsidiaries.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement constituting
a Capital Lease and, for purposes of each Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Stock” means, as to any Person, the equity interests in such Person,
including, without limitation, the shares of each class of capital stock in any
Person that is a corporation, each class of partnership interest in any Person
that is a partnership, and each class of membership interest in any Person that
is a limited liability company, and any warrants or options to purchase or
otherwise acquire any such equity interests.

“Cash Equivalents” means:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;

(b) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities or interest reset period of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 (or long-term ratings of at least A3 or A-) from either Rating
Agency, or, with respect to municipal bonds, a rating of at least MIG 2 or
VMIG 2 from Moody’s;

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing not more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 or P-1
from either Rating Agency and commercial paper maturing not more than 90 days
after the date of creation thereof and, at the time of acquisition, having a
rating of at least A-2 or P-2 from either Rating Agency;

(e) domestic and Eurodollar certificates of deposit or bankers’ acceptances
maturing no more than one year after the date of acquisition thereof which are
either issued by any Lender or any other banks having combined capital and
surplus of not less than $100,000,000 (or in the case of foreign banks, the
dollar equivalent thereof) or are insured by the FDIC for the full amount
thereof;

(f) repurchase agreements with a term of not more than 30 days for, and secured
by, underlying securities of the type without regard to maturity described in
clauses (a), (b) or (e) above entered into with any bank meeting the
qualifications specified in clause (e) above or securities dealers of recognized
national standing; and

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types without regard
to maturity of securities described in clauses (a) through (f) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or

 

6



--------------------------------------------------------------------------------

any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means, and shall be deemed to have occurred if: (a) at any
time Continuing Directors shall not constitute a majority of the Board of
Directors of the Borrower; or (b) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934), other than
Mr. William P. Foley II or Persons Controlled by him, shall at any time have
acquired direct or indirect beneficial ownership of a percentage equal to or
more than 50% of the outstanding Voting Stock of the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 on the Funding Date in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or, with respect to assignments prior to the
Funding Date, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.08(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, with or without recourse,
guaranteeing or intended to guarantee any Indebtedness, lease, dividend or other
monetary obligation (the “primary obligations”) of another Person (the “primary
obligor”) in any manner, including any obligation of that Person (a) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof, including indebtedness under any letter of credit
issued to provide credit support on behalf of the primary obligor to the holder
of the primary obligations. The amount of any Contingent Obligation shall be
deemed equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or
(y) the amount of the guaranty if limited in amount or, if not stated or if
indeterminable or unlimited in amount, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith. If the Contingent
Obligation is limited to recourse against particular assets, the amount of the
Contingent Obligation shall be deemed to be the lesser of the above and the fair
market value of the applicable assets. Notwithstanding the foregoing, the term
“Contingent Obligation” shall not include (a) endorsements of

 

7



--------------------------------------------------------------------------------

instruments for deposit or collection in the ordinary course of business, and
(b) obligations of any Insurance Subsidiary under Insurance Contracts,
Reinsurance Agreements and Retrocession Agreements (but not including any of the
foregoing that constitutes financial reinsurance).

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of the Borrower on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months (or, for the period comprising the first 12 months after the Closing
Date, has been a member of the Board of Directors at least since the Closing
Date), or (c) who has been nominated to be a member of such Board of Directors
by a majority of the other Continuing Directors then in office.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributions” means, collectively, (a) the Borrower Contribution, (b) the
contribution on or about the Lion Acquisition Closing Date by the Borrower to
Newco of the equity interests comprising the “ServiceLink” business and (c) the
purchase for cash on or about the Lion Acquisition Closing Date by the Sponsors
from Newco of shares of common stock or other ownership interests of Newco in an
aggregate amount of up to 49.9% of the aggregate ownership interests of Newco.

“Control” has the meaning specified in the definition of “Affiliate”.

“Convertible Indebtedness” means unsecured convertible Indebtedness of the
Borrower, including such Indebtedness that is convertible (whether after the
satisfaction of any one or more conditions or otherwise) into any combination of
shares of Capital Stock and/or cash.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any

 

8



--------------------------------------------------------------------------------

other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

“Department” means the applicable Governmental Authority of the state of
domicile of an insurance company responsible for the regulation of said
insurance company.

“Designated Subsidiaries” means FAMI, Fortuna and their respective Subsidiaries.

“Disposition” means: (a) the sale, lease, conveyance, issuance or other
disposition of property by the Borrower or any Subsidiary, other than sales,
conveyances or other dispositions expressly permitted under Section 7.02(a),
7.02(b) or 7.02(c); and (b) the sale or transfer by the Borrower or any
Subsidiary of the Borrower of any equity securities issued by any Subsidiary of
the Borrower.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Bonds” means (a) debt instruments issued by agencies or
instrumentalities of the United States government other than the Department of
the Treasury and (b) corporate and municipal debt instruments and corporate
preferred stock which are (i) rated at least AAA by S&P and Aaa by Moody’s,
(ii) regularly traded on a Public Market, and (iii) not subject to any unduly
burdensome federal or state securities laws or other laws which restrict or
limit their sale or transfer in any material respect.

 

9



--------------------------------------------------------------------------------

“Eligible Government Securities” means obligations which are (a) issued or
guaranteed by the United States government (including the Department of the
Treasury), (b) regularly traded on a Public Market, and (c) not subject to any
unduly burdensome federal or state securities laws or other laws which restrict
or limit their sale or transfer in any material respect.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“FAMI” means Fidelity Asset Management, Inc., a California corporation.

 

11



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” has the meaning specified in Section 5.23(b).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated May 28, 2013, among the Borrower,
the Administrative Agent, MLPFS, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC.

“Fidelity Newport” means Fidelity Newport Holdings, LLC, a Delaware corporation,
which owns 100% of the Equity Interests of American Blue Ribbon Holdings, LLC, a
Delaware limited liability company.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fortuna” means Fortuna Service Company, LLC, a California limited liability
company.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means a date in which all conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality,

 

12



--------------------------------------------------------------------------------

regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or incurred in connection with bankers’ acceptances,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bank guaranties, surety bonds and
similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued
expenses, including reinsurance payables, in the ordinary course of business and
(ii) accrued pension costs, employee benefits and post-retirement healthcare
obligations);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) the principal amount of Capitalized Lease Liabilities and purchase money
indebtedness;

(g) Synthetic Lease Obligations;

(h) obligations in respect of Redeemable Stock of such Person;

(i) Receivables Facility Attributed Indebtedness; and

(j) all Contingent Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include all
recourse Indebtedness of any partnership, joint venture or limited liability
company in which such Person is a general partner, a joint venturer or a member
and for which such Person has liability. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date. The amount of any Indebtedness which is also a
Contingent Obligation shall be determined as provided in the definition of
“Contingent Obligations”. If any Indebtedness is limited to recourse against
particular assets, the amount of the

 

13



--------------------------------------------------------------------------------

Indebtedness shall be deemed to be the lesser of the fair market value of the
applicable assets and the corresponding Indebtedness. “Indebtedness” shall not
include (i) obligations of any Insurance Subsidiary under or pursuant to
Insurance Contracts, Reinsurance Agreement and Retrocession Agreements or
(ii) earnout obligations in connection with any Permitted Acquisition.

“Indebtedness For Borrowed Money” means, as to any Person at a particular time,
without duplication, all Indebtedness described in clauses (a), (c), (d), (g),
and (i) of the definition of “Indebtedness” above (but excluding intercompany
accounts payable and purchase money indebtedness), and any Contingent
Obligations of such Person in respect of any of the foregoing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Code” means, with respect to any insurance company, the insurance
code of its state of domicile and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time. References to sections of the Insurance Code shall
be construed to also refer to successor sections.

“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Subsidiary” means each Subsidiary of the Borrower identified as an
Insurance Subsidiary (including Subsidiaries of such Subsidiary) on
Schedule 5.14 and each other Subsidiary (including Subsidiaries of such
Subsidiary) from time to time in the insurance business as certified by the
Borrower in writing to the Administrative Agent.

“Intercompany Note” means that certain intercompany note issued by Newco, in
exchange for part of the additional cash from the Borrower to Newco and the
Borrower Contribution, to the Borrower in an aggregate principal amount of
approximately $875,000,000.

“Interest Expense” means, for any period, the amount of interest expense of the
Borrower (excluding any of its Subsidiaries) during such period determined in
accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

14



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) (A) no Interest Period shall extend beyond the Maturity Date.

“Interim Statements” means the quarterly financial statement of any insurance
company as required to be filed with the Department, together with all exhibits
or schedules filed therewith, prepared in conformity with SAP. References to
amounts on particular exhibits, schedules, lines, pages and columns of such
interim statements are based on the formats promulgated by the NAIC for 2012
interim statements for the applicable type of insurance company. If such format
is changed in future years so that different information is contained in such
terms or they no longer exist, it is understood that the reference is to
information consistent with that recorded in the referenced item in the 2012
interim statement of the insurance company.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

“Lead Arrangers” means, collectively, MLPFS and J.P. Morgan Securities LLC, each
in its capacity as a joint lead arranger and a joint book manager.

“Legal Requirements” means all applicable Laws made by any Governmental
Authority (including any Department) having jurisdiction over the Borrower or a
Subsidiary of the Borrower.

“Lender” has the meaning specified in the introductory paragraph hereto.

 

15



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“License” means any license, certificate of authority, permit, franchise or
other authorization which is required to be obtained from any Governmental
Authority in connection with the operation, ownership or transaction of
insurance business.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing, but
excluding any interests of a lessor under any operating leases).

“Lion Acquisition” has the meaning specified in the introductory statements to
this Agreement.

“Lion Acquisition Agreement” has the meaning specified in the introductory
statements to this Agreement.

“Lion Acquisition Agreement Representations” means the representations relating
to the Acquired Company and its Subsidiaries and its businesses in the Lion
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower or any of its Subsidiaries has the right to
terminate its obligations under the Lion Acquisition Agreement, or to decline to
consummate the Lion Acquisition pursuant to the Lion Acquisition Agreement, as a
result of a breach of such representations in the Lion Acquisition Agreement.

“Lion Acquisition Closing Date” means the date on which the Lion Acquisition is
consummated.

“Lion Notes” means those certain 5.75% Senior Notes due 2023 of the Acquired
Company, in the original aggregate principal amount of $600,000,000, issued
pursuant to an Indenture, dated as of October 12, 2012, among the Acquired
Company, certain of its subsidiaries and U.S. Bank National Association, as
trustee.

“Lion Notes Guarantee” means the guarantee by the Borrower of the Lion Notes
pursuant to a supplemental indenture dated on or about the Lion Acquisition
Closing Date.

“Lion Transactions” means, collectively, the Lion Acquisition, the making of the
Mirror Loan and the application of the proceeds thereof, the issuance of the
Mirror Note, the distribution of the Intercompany Note, the effectiveness of the
Lion Notes Guarantee, the making of the Contributions, the incurrence and
issuance of new term loans and/or notes in connection with the Lion Acquisition,
the redemption of any Lion Notes pursuant to a change of control offer in
connection with the Lion Acquisition, the consummation of the Refinancing, the
payment of any related costs and expenses and the other transactions relating
thereto disclosed by the Borrower to the Lead Arrangers prior to the Closing
Date; provided that after giving effect to each such transaction, Newco shall
remain a Subsidiary of the Borrower.

“Loan” has the meaning specified in Section 2.01.

 

16



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, the Fee Letter and all other
documents executed and delivered by the Borrower to the Administrative Agent or
any Lender in connection herewith.

“Loan Notice” means a notice of (a) the Borrowing, (b) a conversion of Loans
from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.

“Material Subsidiary” means, at any time, (a) each Subsidiary of the Borrower
identified as a Material Subsidiary on Schedule 5.14 and (b) each other
Subsidiary having (on a consolidated basis with its Subsidiaries) at such time
either (i) total (gross) revenues for the Test Period in excess of 5% of the
total (gross) revenues of the Borrower and its Subsidiaries for such Test Period
or (ii) total assets, as of the last day of the preceding fiscal quarter, having
a net book value in excess of 5% of the total assets of the Borrower and its
Subsidiaries as of such day, in each case, based upon the Borrower’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.

“Maturity Date” means the date that is five years from the Funding Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Merger Sub” has the meaning specified in the introductory statements to this
Agreement.

“Mirror Loan” means the loan made on or about the Lion Acquisition Closing Date
by the Borrower to Newco in an aggregate amount of approximately $1,420,000,000
(or any other increased amount necessary to consummate the Lion Transactions).

“Mirror Note” means the intercompany note issued by Newco to the Borrower
evidencing the Mirror Loan.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and a joint book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

17



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

“Net Disposition Proceeds” means, as to any Disposition by a Person, proceeds in
cash as and when received by such Person, net of (a) the direct costs relating
to such Disposition excluding amounts payable to such Person or any Affiliate of
such Person, (b) the amount of all taxes paid or reasonably estimated to be
payable by such Person in connection therewith, but including the excess, if
any, of the estimated taxes payable in connection with such Disposition over the
actual amount of taxes paid, immediately after the payment of such taxes,
(c) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a Lien on the asset which is
the subject of such Disposition, and (d) the amount of any reasonable reserve
established in accordance with GAAP (i) in respect of adjustments in the sale
price of the asset which is the subject of such Disposition and (ii) against any
liabilities (other than any taxes deducted pursuant to clause (b) above)
associated with the assets sold or disposed of and retained by the Borrower or
any of its Subsidiaries (provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Disposition Proceeds realized on the date
of such reduction).

“Net Income” means, for any period, (a) for the Borrower’s Subsidiaries which
are non-Insurance Subsidiaries, the net income of such non-Insurance
Subsidiaries from continuing operations before extraordinary items (excluding
from the calculation of net income gains and losses from Dispositions of assets)
for that period and (b) for purposes of Section 7.09(a), the net income of the
Borrower and its Subsidiaries from continuing operations before extraordinary
items (excluding from the calculation of net income (x) gains and losses from
Dispositions of assets and (y) any net income attributable to any noncontrolling
interest) for that period.

“Net Worth” means, at any time, the sum of all amounts (without duplication)
which, in accordance with GAAP, would be included in the Borrower’s total equity
(excluding (x) unrealized gains or losses recorded pursuant to FAS 115 and
(y) for purposes of Section 7.09(a) only, the Net Worth attributable to any
noncontrolling interest) as required to be reported in the Borrower’s then most
recent consolidated balance sheet required to be delivered to the Administrative
Agent pursuant to this Agreement.

“Newco” has the meaning specified in the introductory statements to this
Agreement.

“Non-Consenting Lender” means any Lender (i) that does not approve any consent,
waiver or amendment that (A) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (B) has been
approved by the Required Lenders or (ii) that prohibits an Acquisition by the
Borrower or a Subsidiary by the exercise of clause (c) of the definition of
“Permitted Acquisition”, which Acquisition would otherwise be a Permitted
Acquisition.

 

18



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means, with respect to the Borrower or any of its
Subsidiaries, Indebtedness of the Borrower or any of its Subsidiaries for which
the owner of such Indebtedness has no recourse, directly or indirectly, to the
Borrower or any of its Subsidiaries for the principal, premium, if any, and
interest on such Indebtedness, except (i) pursuant to mortgages, deeds of trust
or security interests in respect of specific land or equipment or other real or
personal property interests of the Borrower or any of its Subsidiaries, and the
proceeds thereof and (ii) recourse of any Person for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities, prohibited transfers, violations of single purposes entity
covenants and other circumstances customarily excluded from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non-recourse financings.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities and monetary
obligations of, the Borrower to any Lender, the Administrative Agent, any
Indemnitee or any Affiliate of any Lender arising under any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, including
interest and fees that accrue after the commencement by or against the Borrower
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
any payment, recourse, repurchase, hold harmless, indemnity or similar
obligation of such Person or any of its Subsidiaries in respect of assets
transferred or payments made in respect thereof, other than limited recourse
provisions that are customary for transactions of such type and that neither
(i) have the effect of limiting the loss or credit risk of such purchasers or
transferees with respect to payment or performance by the obligors of the assets
so transferred, based on creditworthiness issues, nor (ii) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) the monetary obligations under any financing
lease or so-called “synthetic”, tax retention or off-balance sheet lease
transaction which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
and is not so characterized prior to such application or (ii) is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

 

19



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outside Date” means the Outside Date (as defined in the Lion Acquisition
Agreement), which shall be no later than April 28, 2014.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Accounts Securitization” means, with respect to the Borrower and its
Subsidiaries, any pledge, sale, transfer, contribution, conveyance or other
disposition to a Securitization Vehicle of (a) accounts, chattel paper,
instruments or general intangibles (each as defined in the UCC) arising in
connection with the sale of goods or the rendering of services by such Person,
including, without limitation, the related rights to any finance, interest, late
payment charges or similar charges (such items,

 

20



--------------------------------------------------------------------------------

the “Receivables”), (b) such Person’s interest in the inventory or goods the
sale of which by such Person gave rise to such Receivable (but only to the
extent such inventory or goods consists of returned or repossessed inventory or
goods, if any), (c) all other guaranties, letters of credit, insurance and
security interests or liens purporting to secure or support payment of such
Receivable, (d) all insurance contracts, service contracts, books and records
associated with such Receivable, (e) any lockbox, post office box or similar
deposit account related solely to the accounts being transferred, (f) cash
collections and cash proceeds of such Receivable and (g) any proceeds of the
foregoing (all such items referenced in clauses (a) through (g), the
“Transferred Assets”) which such sale, transfer, contribution, conveyance or
other disposition is funded by the Securitization Vehicle in whole or in part by
borrowings or the issuance of instruments or securities that are paid
principally from the cash derived from such Transferred Assets; provided that
the aggregate amount of gross proceeds available to the Borrower or any
Subsidiary in connection with all such transactions shall not at the time of
incurrence thereof exceed the greater of (i) $100,000,000 and (ii) 3% of Net
Worth as of the end of the immediately preceding fiscal quarter and provided
further that such sale, transfer, contribution, conveyance or other disposition
and any Indebtedness arising from such sale, transfer, contribution, conveyance
or other disposition shall be without recourse to the Borrower or any of its
Subsidiaries except with respect to (A) reductions in the balance of such
Receivable as a result of any defective or rejected goods or set off by the
obligor of such Receivable transferred by such Person, or (B) breaches of
representations or warranties by such Person in any agreement, document or
instrument executed by such Person in connection with such pledge, sale,
transfer, contribution, conveyance or disposition.

“Permitted Acquisition” means, at any time of determination, any Acquisition by
the Borrower or any of its Subsidiaries with respect to which each of the
following requirements are met:

(a) such Acquisition has been approved and recommended by the board of directors
or general partner (or similar entity) of the Person to be acquired or which
owns the assets of the Person be acquired;

(b) at the time of such Acquisition, no Default or Event of Default (including
without limitation under the provisions of Section 7.09) shall have occurred and
be continuing or would result therefrom; provided that this clause (b) shall not
apply as a requirement or condition to the Lion Acquisition or the other Lion
Transactions; and

(c) the business of the Person or assets to be acquired is in the real estate or
title insurance business or is in an industry or business to which making a loan
would not violate one or more lending policies of any Lender, provided that any
such Lender’s policies are uniformly administered and applied by such Lender.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Synthetic Lease” means that certain Amended and Restated Master Lease
Agreement, dated as of June 27, 2011 (as amended from time to time), by and
between SunTrust Bank, as Lessor, and the Borrower, as Lessee, which Synthetic
Lease shall not evidence Attributable Indebtedness of the Lessee in excess of
$75,000,000, including any extensions, renewals, replacements (which may include
sale-leasebacks) and refinancings in respect thereof, provided the Attributable
Indebtedness of the Lessee as a result thereof does not exceed $75,000,000.

“Permitted Synthetic Lease Liens” means a first priority Lien on the Borrower’s
leasehold interest in the Leased Property (as defined in the Permitted Synthetic
Lease) in favor of the Synthetic Lease Lenders and Liens on the Borrower’s
leasehold interest in the Leased Property permitted by the Permitted Synthetic
Lease.

 

21



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Public Debentures” means (a) those certain 6.60% Notes Due May 2017, of the
Borrower, in the original aggregate principal amount of $300,000,000, (b) those
certain 4.25% Convertible Senior Notes due August 2018, in the original
aggregate principal amount of $300,000,000 and (c) those certain 5.50% Notes Due
September 2022, of the Borrower in original aggregate principal amount of
$400,000,000, each issued pursuant to that certain Indenture, dated as of
December 8, 2005, between the Borrower and The Bank of New York Mellon Trust
Company, N.A. (and related agreements and instruments), as amended by that
certain First Supplemental Indenture, dated as of January 6, 2006, and that
certain Second Supplemental Indenture, dated as of May 5, 2010.

“Public Lender” has the meaning specified in Section 6.02.

“Public Market” shall mean a nationally recognized United States public exchange
or other market reasonably acceptable to the Administrative Agent on which
securities, debt instruments and/or mutual funds are regularly traded.

“Rating Agency” means S&P or Moody’s, collectively, the “Rating Agencies”.

“Receivables” has the meaning specified in the definition of “Permitted Accounts
Securitization”.

“Receivables Facility Attributed Indebtedness” means the amount of recourse
obligations outstanding under a receivables purchase facility on any date of
determination.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

“Redeemable Stock” means any Equity Interests of the Borrower or any of its
Subsidiaries which prior to the date that is 45 days after the Maturity Date is
or may be (a) mandatorily redeemable, (b) redeemable at the option of the holder
thereof or (c) convertible into Indebtedness.

“Refinancing” means the repayment in full, by the Acquired Company, of the
Acquired Company Credit Facility.

“Register” has the meaning specified in Section 10.06(c).

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities of
one or more insurance or reinsurance companies.

 

22



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Remy” means Remy International, Inc., a Delaware corporation.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Loans (and, prior to the
making of the Loans on the Funding Date, Commitments) representing more than 50%
of the Aggregate Loans outstanding (and, prior to the making of the Loans on the
Funding Date, the Aggregate Commitments) of all Lenders. The Loan of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, executive
vice presidents, chief financial officer, treasurer, controller, secretary or
assistant secretary of the Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payments” has the meaning specified in Section 7.06.

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctions” has the meaning specified in Section 5.23(a).

“SAP” means, as to any insurance company, the statutory accounting practices
prescribed or permitted by the Department, or in the event that the Department
fails to prescribe or address such practices, NAIC guidelines.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Permitted Accounts
Securitization and whose structure is designed to insulate such vehicle from the
credit risk of the Borrower and its other Subsidiaries.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and

 

23



--------------------------------------------------------------------------------

unliquidated liabilities) as such value is established and liabilities evaluated
for purposes of Section 548 of the Bankruptcy Code of the United States and for
purposes of the New York Uniform Fraudulent Transfer Act; (b) the present fair
saleable value of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

“Specified Financial Statements” means, collectively, (a) audited consolidated
balance sheets of each of the Borrower and the Acquired Company and related
consolidated statements of income or operations, shareholders’ equity and cash
flows, for each of the three most recently completed fiscal years ended at least
90 days before the Lion Acquisition Closing Date, including, an unqualified
audit report thereon; (b) unaudited consolidated balance sheets of each of the
Borrower and the Acquired Company and related consolidated statements of income
or operations, shareholders’ equity and cash flows for each subsequent fiscal
quarter and for the elapsed interim period following the last completed fiscal
year and for the comparable periods of the prior fiscal year (the “Quarterly
Financial Statements”) and (c) a pro forma consolidated balance sheet and
related consolidated statement of income or operations of the Borrower for the
last completed fiscal year and for the latest interim period covered by the
Quarterly Financial Statements, in each case after giving effect to the Lion
Transactions (the “Pro Forma Financial Statements”), all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and meet the requirements of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”), as amended and all
other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided that financial statements of the Acquired Company and Pro Forma
Financial Statements shall only be provided to the extent required by Rule 3-05
and Article 11 of Regulation S-X.

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a) (as it relates to the Borrower only) and (b)(ii) (as it
relates to the Borrower only), 5.02 (other than clauses (b) and (c) thereof),
5.04, 5.15, 5.17 (solely as it relates to the Act) and 5.18 (determined on a pro
forma basis after giving effect to the Lion Transactions).

“Sponsors” has the meaning specified in the introductory statements to this
Agreement.

“Strategic Investment Subsidiaries” means any Person in which the Borrower or
any Subsidiary (a) owns a minority Investment on the Closing Date or
(b) acquires a minority Investment after the Closing Date, in each case at such
time as such Person becomes a Subsidiary and, subject to Section 6.12, solely
for so long as such Person continues to be a Subsidiary, including but not
limited to, Remy, Fidelity Newport and Ceridian Corporation to the extent they
become Subsidiaries. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, (i) the only representations and warranties
made herein with respect to the Subsidiaries of the Borrower that shall apply to
the Strategic Investment Subsidiaries and their respective Subsidiaries are the
representations and warranties made in Section 5.05 and Section 5.14 hereof,
(ii) the only covenants made herein with respect to the Subsidiaries of the
Borrower in Articles VI and Articles VII hereof that shall apply to the
Strategic Investment Subsidiaries and their respective Subsidiaries are the
covenants made in Section 6.01, Section 6.12, Section 7.01, Section 7.02,
Section 7.04, Section 7.05 and Section 7.09 and (iii) each reference to
“Subsidiary” in the Events of Default specified in Article VIII (other than
(x) in Section 8.01(f), (y) in Sections 8.01(b) and 8.01(c) as each relates to
the performance by a Strategic Investment Subsidiary of

 

24



--------------------------------------------------------------------------------

the covenants in Sections 6.01, 6.12, 7.01, 7.02, 7.04, 7.05 and 7.09 and (z) in
Section 8.01(d) as it relates to the representations and warranties made in
Section 5.05 and Section 5.14) shall not refer to any Strategic Investment
Subsidiary or any of its Subsidiaries.

“Subsidiary” of a Person means any Person of which more than 50% of the Voting
Stock, or other Equity Interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Borrower.

“Sufficient Liquidity” means cash and Cash Equivalents (including, without
limitation, availability under this Agreement), Eligible Bonds and Eligible
Government Securities in an aggregate amount equal to or greater than the
principal amount of any Convertible Indebtedness that is surrendered for
conversion or required to be prepaid, to the extent cash is payable in respect
of the applicable conversion or prepayment.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Lenders” means those lending institutions that provide
financing under the Permitted Synthetic Lease.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

25



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, for any determination under this Agreement, (a) for any
Person which becomes a Subsidiary pursuant to an Acquisition, (i) during the
fiscal year of the Borrower during which such Acquisition is consummated, the
period beginning on the first day of such fiscal year and ending on the last day
of the fiscal quarter of the Borrower then last ended and (ii) at all times
after the end of the fiscal year of the Borrower during which such Acquisition
is consummated, the four consecutive fiscal quarters of the Borrower then last
ended and (b) for the Borrower and any other Subsidiary, the four consecutive
fiscal quarters of the Borrower then last ended.

“Total Capitalization” means, at any time, the sum of Net Worth and Total Debt.

“Total Debt” means, at any time, (a) with respect to the Borrower and its
Subsidiaries (including, for the avoidance of doubt, any Strategic Investment
Subsidiary and its Subsidiaries at the time of determination) the sum, without
duplication, of (i) Applicable Debt at such time, (ii) non-contingent
reimbursement or payment obligations in respect of the items referred to in
clause (b) of the definition of “Indebtedness” contained in this Agreement at
such time, and (iii) Contingent Obligations in respect of Applicable Debt of
another Person at such time, minus (b) Non-Recourse Debt of the Designated
Subsidiaries.

“Total Debt to Total Capitalization Ratio” means, at any time, the ratio of
Total Debt to Total Capitalization at such time.

“Transferred Assets” has the meaning specified in the definition of “Permitted
Accounts Securitization”.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code of New York.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets as of the most recent valuation date with respect to which
a valuation is available at the time of determination, determined in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, shares of such Person’s Equity
Interests having the right to vote for the election of directors or other
governing body of such Person under ordinary circumstances.

 

26



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying Equity Interests required by Law) 100% of the Voting Stock and 100%
of the Equity Interests of every other class, in each case, at the time as of
which any determination is being made, is owned, beneficially and of record, by
the Borrower, or by one or more of the other Wholly-Owned Subsidiaries, or both.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For purposes of Section 8.01, a breach of a financial covenant contained in
Section 7.09 shall be deemed to have occurred as of any date of determination
thereof by the Administrative Agent or as of the last day of any specified
measuring period, regardless of when the financial statements reflecting such
breach are delivered to the Administrative Agent and the Lenders.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP or SAP, as
applicable, applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements and the December 31, 2012 Annual Statements, as the case may be,
except for changes authorized or required by GAAP (but subject to clause (b) of
this Section 1.03), and except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP or SAP or any change in
accounting treatment or practices required or authorized by any Governmental
Authority, as applicable, would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or SAP or
required by any Governmental Authority, as applicable (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or SAP, as
applicable, without giving effect to such change therein and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or SAP or
required by any Governmental Authority, as applicable. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement (other than for purposes of provisions relating to
the preparation or delivery of financial statements), notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

27



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number) and shall exclude the financial results of any Person which, solely due
to ASC 810 requires the Borrower to consolidate in its financial statements, but
only to the extent that the owners of such Person’s Indebtedness have no
recourse, directly or indirectly, to the Borrower or any of its Subsidiaries for
the principal, premium, if any, and interest on such Indebtedness.

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

ARTICLE II. THE COMMITMENTS AND LOANS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a loan (such loan, the “Loan”) to the Borrower on the
Funding Date, in an aggregate amount not to exceed the amount of such Lender’s
Commitment. Any Loans that are prepaid under Section 2.04 or repaid under
Section 2.06 by the Borrower may not be reborrowed. The Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowing, Conversions and Continuations of Loans.

(a) Each Loan shall be made as part of the Borrowing on the Funding Date
consisting of Loans made by the Lenders ratably in accordance with their
respective Applicable Percentages. The failure of any Lender to make the Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make a Loan as
required. The Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of the Borrowing
of, any such conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the

 

28



--------------------------------------------------------------------------------

requested date of the Borrowing of Base Rate Loans, if any. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. The
Borrowing of and each conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof. The Borrowing of or each conversion to Base Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting the Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests the Borrowing of, conversion to or continuation of Eurodollar Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of the Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
five Interest Periods in effect with respect to Loans.

2.03 [Reserved].

 

29



--------------------------------------------------------------------------------

2.04 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent (which notice may,
at the Borrower’s election, be conditioned upon the consummation of a
refinancing, provided the Borrower shall compensate each Lender for any
additional amounts required pursuant to Section 3.05 suffered as a result of any
notice that is conditioned upon the consummation of a refinancing), at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.14, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages and shall be applied to the remaining
scheduled installments of principal due in respect of the Loans pursuant to
Section 2.06 in a manner determined at the discretion of the Borrower.

2.05 Termination or Reduction of Commitments.

(a) Optional. The Borrower may at any time prior to the Funding Date, upon
notice to the Administrative Agent (which notice may, at the Borrower’s
election, be conditioned upon the consummation of a refinancing, provided the
Borrower shall compensate each Lender for any additional amounts required
pursuant to Section 3.05 suffered as a result of any notice that is conditioned
upon the consummation of a refinancing), terminate or permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction and (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof. Any reduction of the Aggregate Commitments shall be applied to
the Commitment of each Lender, ratably, according to its Applicable Percentage.
All fees accrued until the effective date of any termination or reduction of the
Aggregate Commitments shall be paid on the effective date of such termination or
reduction.

(b) Mandatory. The Commitment of each Lender shall automatically terminate on
the earlier of (x) the Funding Date (after giving effect to the Borrowing) and
(y) the Outside Date.

2.06 Repayment of Loans. The Borrower shall repay each Lender the aggregate
principal amount of Loans outstanding in equal quarterly installments on the
last day of each fiscal quarter as follows, with the first such payment to be
made on the last day of the fifth full fiscal quarter after the Funding Date:
(1) 0.0% in the first year after the Funding date, (2) 10.0% in the second year
after the Funding Date, (3) 15.0% in the third year after the Funding Date,
(4) 20.0% in the fourth year after the Funding Date and (5) 20.0% in the fifth
year after the Funding Date, in each case of the original aggregate principal
amount of the Loans made on the Funding Date; provided, however, that the final
principal repayment installment of the Loans shall be repaid on the Maturity
Date and in any event shall be in an amount equal to the aggregate outstanding
principal amount of all Loans on such date.

 

30



--------------------------------------------------------------------------------

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (“Commitment Fee”) equal to 0.25% per annum times the actual
daily amount of the Aggregate Commitments, subject to adjustment as provided in
Section 2.14. The Commitment Fee shall begin to accrue upon the Closing Date,
and shall be payable on the earlier of (i) the termination of the Aggregate
Commitments and (ii) the Funding Date.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.09 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more

 

31



--------------------------------------------------------------------------------

fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.10 Evidence of Debt. The Loan made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loan made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of the Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the

 

32



--------------------------------------------------------------------------------

Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in the Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for the Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Borrowing set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make the Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make the Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for the Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
the Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on the Loan made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loan and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase

 

33



--------------------------------------------------------------------------------

(for cash at face value) participations in the Loans, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.13 [Reserved].

2.14 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent (but in no event later
than five Business Days after receipt) as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of the Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the

 

34



--------------------------------------------------------------------------------

Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of the Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) the Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. With respect to the Commitment Fee payable under
Section 2.08(a), the Borrower shall not be required to pay to the applicable
Defaulting Lender or any other Lender such Commitment Fee with respect to a
Defaulting Lender’s Commitment.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower) require the deduction or withholding of any Tax from any such payment
by the Administrative Agent or the Borrower, then the Administrative Agent or
the Borrower shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant

 

35



--------------------------------------------------------------------------------

Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 30 days after
demand therefor accompanied by the certificate described below in this clause
(c)(i), for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate, showing the calculation of the
amount owed in reasonable detail, as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting or
expanding any obligation of the Borrower to do so), (y) the Administrative Agent
and the Borrower, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrower, as applicable, against any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent or the
Borrower in connection with any Loan Document, and any reasonable expenses

 

36



--------------------------------------------------------------------------------

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Borrower, as the case may be, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

37



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

38



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist (and each Lender hereby agrees to provide such notice promptly
after any such circumstances ceasing to exist). Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent

 

39



--------------------------------------------------------------------------------

without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent and the Borrower are advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate (and each Lender hereby agrees to provide such
notice promptly after any such illegality ceasing to exist). Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then,

 

40



--------------------------------------------------------------------------------

within 30 days after a receipt of a request of such Lender accompanied by the
certificate described in clause (c) below, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; provided that no Lender shall
make a demand for payment hereunder unless such Lender is also making demand for
payment on similarly situated borrowers.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loan made by, such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; provided that no
Lender shall make a demand for payment hereunder unless such Lender is also
making demand for payment on similarly situated borrowers.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the computation of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower
contemporaneously with any demand for payment shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s demand for compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
amount payable to such Lender, the Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise but excluding any payment or prepayment as a result of a Lender’s
failure to make a payment pursuant to Section 2.11(b)(i));

 

41



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss, cost or expense (excluding loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or invokes Section 3.02, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

42



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT

4.01 Conditions to Closing Date. The occurrence of the Closing Date is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following:

(i) duly executed counterparts hereof that, when taken together, bear the
signatures of the Borrower, each Lender and the Administrative Agent;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least three Business Days in advance of the Closing Date;

(iii) a closing certificate executed by a Responsible Officer of the Borrower as
of or about the Closing Date, certifying as to (x) the charter, bylaws or other
applicable organizational documents of the Borrower and (y) (a) the resolutions
or other corporate action of the Borrower authorizing the execution and
performance of, and (b) the incumbency and specimen signature of each officer of
the Borrower executing this Agreement and the other Loan Documents to which the
Borrower is a party;

(iv) a certificate of good standing with respect to the Borrower from the
Secretary of State of the State of the Borrower’s organization (to the extent
relevant and available in the jurisdiction of organization of the Borrower);

(v) a customary opinion of counsel to the Borrower, addressed to the
Administrative Agent and each Lender, as to matters concerning the Borrower and
the Loan Documents (including enforceability of the Loan Documents under New
York law);

(vi) a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the representations and warranties of the Borrower contained
in Article V or any other Loan Document are true and correct in all material
respects on and as of the Closing Date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (B) no Default shall exist or will have occurred immediately after giving
effect to the Closing Date and (C) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and

(vii) to the extent reasonably requested by the Administrative Agent at least 10
Business Days in advance of the Closing Date, documentation and other
information that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Act, at least two
Business Days prior to the Closing Date;

(b) The Borrower shall have paid (i) to the Arrangers for their own account any
fees due and required to be paid to the Arrangers on or before the Closing Date,
(ii) to MLPFS, for the account of each Lender, an upfront fee on such Lender’s
Commitments as mutually agreed to be paid on the Closing Date, in each case as
of the Closing Date and (iii) subject to the limitations set forth in
Section 10.04 and to the extent invoiced at least three Business Days prior to
the Closing Date, the reasonable out-of-pocket expenses of the Administrative
Agent and Arrangers in connection with this Agreement, including the reasonable
and documented out-of-pocket fees and expenses of one counsel (including any
local counsel) for the Administrative Agent and the Arrangers, taken as a whole.

(c) The Closing Date shall have occurred on or before July 31, 2013.

 

43



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the occurrence of the Closing Date, which notice
shall be conclusive and binding.

4.02 Conditions to Funding Date. The obligation of each Lender to honor the Loan
Notice requesting the Loans on the Funding Date is subject to the following
conditions precedent:

(a) The Lion Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects on and as of
the Funding Date or, in the case of the Lion Acquisition Agreement
Representations, such other date specified in the Lion Acquisition Agreement.

(b) The Administrative Agent shall have received

(i) a Loan Notice in accordance with the requirements hereof requesting the
Loans on the Funding Date; and

(ii) a closing certificate executed by a Responsible Officer of the Borrower as
of or about the Funding Date, certifying as to (x) the charter, bylaws or other
applicable organizational documents of the Borrower and (y) (a) the resolutions
or other corporate action of the Borrower authorizing the execution and
performance of, and (b) the incumbency and specimen signature of each officer of
the Borrower executing this Agreement and the other Loan Documents to which the
Borrower is a party, or, if reasonably acceptable to the Administrative Agent, a
certification by a Responsible Officer that such documents in these clauses
(x) and (y) delivered in connection with the certificate set forth in
Section 4.01(a)(iii) remain in full force and effect and have not been amended,
modified, revoked or rescinded since the Closing Date, as applicable;

(c) The Lion Acquisition shall have been, or shall concurrently with the
Borrowing be, consummated in accordance with the terms of the Lion Acquisition
Agreement, without giving effect to any alteration, amendment, change,
supplement, waiver or consent thereto or thereunder that is materially adverse
to the Lenders and the Arrangers, unless consented to by the Lead Arrangers.

(d) The Lead Arrangers shall have received the Specified Financial Statements
(it being understood and agreed that the Borrower’s and the Acquired Company’s
public filing of any financial statements set forth in clauses (a) and (b) of
the definition thereof with the SEC shall satisfy the requirements of this
clause (d) with respect thereto) (it being understood and agreed that the Lead
Arrangers will make available such Specified Financial Statements to the Lenders
in accordance with the final paragraph of Section 6.02).

(e) (x) All fees required to be paid to the Administrative Agent, the Arrangers
and the Lenders by the Borrower on or before the Lion Acquisition Closing Date
in connection with the Lion

 

44



--------------------------------------------------------------------------------

Transactions shall have been paid, including to MLPFS, for the account of each
Lender, (i) the Commitment Fee and (ii) a mutually agreed upfront fee equal to
the number of basis points on such Lender’s Commitments as was paid on the
Closing Date (but, in the case of such upfront fee payable pursuant to this
clause (x), multiplied by the principal amount of the Loan funded by such Lender
on the Funding Date), in each case as of the Funding Date and (y) all expenses
required to be paid or reimbursed to the Administrative Agent and the Arrangers
shall have been paid or reimbursed to the extent, in the case of this subclause
(y), invoiced at least two (2) Business Days in advance of the Lion Acquisition
Closing Date.

(f) The Lead Arrangers shall have received satisfactory evidence of the
consummation of the Contributions (or, in lieu thereof, a cash contribution of
at least the same amount by the Borrower), the making of the Mirror Loan, the
issuance of the Mirror Note, the distribution of the Intercompany Note, the
effectiveness of the Lion Notes Guarantee and the consummation of the
Refinancing.

(g) Since March 31, 2013, there shall have been no Acquired Company Material
Adverse Effect.

(h) The Closing Date shall have occurred.

(i) The Funding Date shall have occurred on or before the Outside Date.

The Loan Notice submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a), (c), (f) and
(g) have been satisfied on and as of the date of the Borrowing.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower and
each of its Material Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document to which it is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any material Contractual Obligation to which
such Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except with respect of clause (c),
to the extent such violation could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other

 

45



--------------------------------------------------------------------------------

Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower of this Agreement or any
other Loan Document, other than (a) such that have been obtained and are in full
force and effect, (b) those the failure of which could not reasonably be
expected to have a Material Adverse Effect and (c) with respect to execution,
SEC filings.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Borrower
that is a party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower that is a party thereto, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by Debtor Relief Laws and general equitable principles.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities
required to be shown by GAAP, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments, Indebtedness and Contingent Obligations. Schedule 5.05 sets forth
all material indebtedness and other material liabilities, direct or contingent,
of the Borrower and its consolidated Subsidiaries not reflected on the
December 31, 2012 audited financial statements referred to above, incurred after
the date of such financial statements but prior to the Closing Date, including
liabilities for material commitments, Indebtedness and Contingent Obligations.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2013, and the related unaudited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

(c) The December 31, 2012 Annual Statement of each Insurance Subsidiary and the
March 31, 2013 Interim Statements of each Insurance Subsidiary (i) were prepared
in accordance with SAP consistently applied through the periods covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of each Insurance Subsidiary as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of such
Interim Statements for clauses (i) and (ii), to the absence of footnotes and
normal year-end adjustments; and (iii) show all material indebtedness and other
liabilities required to be shown by SAP, direct or contingent, of each Insurance
Subsidiary as of the date of such financial statements, including liabilities
for taxes, material commitments, Indebtedness and Contingent Obligations.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) Neither the Borrower nor any of its Subsidiaries has any Off-Balance Sheet
Liabilities except those permitted pursuant to Section 7.04(o) or
Section 7.04(p).

 

46



--------------------------------------------------------------------------------

5.06 Litigation. Except (a) for liabilities of Insurance Subsidiaries under
Insurance Contracts, Reinsurance Agreement and Retrocession Agreements and
(b) as set forth in Schedule 5.06, there are no actions, suits or proceedings
pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened in writing, at Law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues that (i) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (ii) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and indefeasible title to, or valid leasehold interests in, their
respective real properties, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Permitted Liens.

5.09 Environmental Compliance. The Borrower and its Subsidiaries have complied
with all Environmental Laws, except for any Environmental Laws the
non-compliance therewith could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.10 Insurance. The Borrower and its Subsidiaries maintain insurance in full
force and effect with respect to its properties and business in such amounts,
covering such risks and liabilities and with such deductibles or self-insured
retentions as are in accordance with normal industry practice.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid or
made provision for payment of all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are (a) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or SAP, as applicable, or (b) immaterial. There is no proposed tax
assessment against the Borrower or any Subsidiary that would be reasonably
likely to have a Material Adverse Effect.

5.12 ERISA Compliance. Except as specifically disclosed in Schedule 5.12:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.

 

47



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
Borrower and each ERISA Affiliate has met, in all material respects, all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no material waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) no Pension Plan
has any material Unfunded Pension Liability; (iv) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (v) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such material liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(vi) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

5.13 Intellectual Property, Licenses, Etc. The Borrower and each of its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights that are used by the Borrower or such Subsidiary in connection with the
operation of their respective businesses, without conflict with the rights of
any other Person, except where the failure to have any such rights could not
reasonably be expected to have a Material Adverse Effect.

5.14 Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed on Schedule 5.14 and, after the Closing Date, those
permitted in accordance with Section 7.03, and there are no restrictions on the
Borrower or any of its Material Subsidiaries (excluding any Strategic Investment
Subsidiary and its Subsidiaries) which prohibit or otherwise restrict (i) the
ability of the Borrower or any of its Material Subsidiaries to grant any Liens
on any of their respective assets, other than (A) with respect to assets subject
to Capital Leases or purchase money security interests and those which are
licensed or sublicensed to Borrower or any of its Material Subsidiaries and
(B) restrictions under contracts to which Subsidiaries are party which became
Subsidiaries pursuant to an Acquisition, which contracts and restrictions were
in effect prior to such Acquisition or (ii) the transfer of cash or other assets
from any Material Subsidiary to the Borrower, other than, in the case of each of
the foregoing clauses (i) and (ii), prohibitions or restrictions existing under
or by reason of any Loan Document, the Public Debentures (but only to the extent
such Public Debentures require that the holders thereof be granted a pari-passu
Lien if a Lien is granted to another Person), Legal Requirements, customary
non-assignment provisions in contracts entered into in the ordinary course of
business and consistent with past practices, Department policies and practices
that restrict the ability of Insurance Subsidiaries to grant Liens on, pledge or
transfer assets and restrictions that may arise as a result of any covenants or
other restrictions in agreements evidencing or governing Indebtedness permitted
under Section 7.04.

5.15 Margin Regulations; Investment Company Act. Neither the Borrower nor any of
its Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective

 

48



--------------------------------------------------------------------------------

meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. No part of the proceeds of the Borrowings hereunder will be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulations U
or X of such Board of Governors. Neither the Borrower nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.16 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other factual information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading on the date when made; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.17 Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18 Solvent. The Borrower is, and the Borrower and its Subsidiaries are, on a
consolidated basis, Solvent.

5.19 Licenses. No License, the loss of which could reasonably be expected to
have a Material Adverse Effect, is the subject of a proceeding for suspension or
revocation which is reasonably likely to result in a suspension or revocation.
To the knowledge of the Responsible Officers of the Borrower, there is no
sustainable basis for such suspension or revocation of any License, the loss of
which could reasonably be expected to have a Material Adverse Effect.

5.20 Employee Matters. There are no strikes, work stoppages, election or
decertification petitions or proceedings, unfair labor charges, equal employment
opportunity proceedings, wage payment or material unemployment compensation
proceedings, material workers’ compensation proceedings or other material
labor/employee related controversies pending or, to the knowledge of the
Responsible Officers of the Borrower, threatened between the Borrower or any of
its Subsidiaries and any of their respective employees, other than employee
grievances and other proceedings which could not in the aggregate reasonably be
expected to have a Material Adverse Effect.

5.21 Insurance Subsidiaries. All of the Annual Statements and Interim
Statements, together with any other financial or similar statements of the
Material Insurance Subsidiaries provided to the Administrative Agent, are
prepared in accordance with SAP and present fairly in accordance with SAP the
financial position of such Material Insurance Subsidiary for the period then
ended.

5.22 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

 

49



--------------------------------------------------------------------------------

5.23 OFAC and FCPA. (a) None of the Borrower or any of its Subsidiaries nor, to
the knowledge of the Borrower, any director, officer, employee or controlled
Affiliate of the Borrower or any of its Subsidiaries is a Person that is, or is
owned or controlled by Persons that are: (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control or the U.S. State Department, the United Nations Security
Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria). The Borrower will not,
directly or, to the Borrower’s knowledge, indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions.

(b) None of the Borrower or any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, employee or agent of the Borrower or any of its
Subsidiaries has taken any action, directly or indirectly, that would result in
a material violation by such persons of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”) or any
other applicable anti-corruption law; and the Borrower and its Subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith. No part of the proceeds of the Loans will be used,
directly or to the Borrower’s knowledge, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity in violation of the FCPA or any other anti-corruption law. The Borrower
and its Subsidiaries are in compliance, in all material respects, with the Act
and all other applicable anti-money laundering and counter-terrorist financing
laws and regulations.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than any indemnity or similar contingent obligation
not then accrued for which no claim has been made by the Administrative Agent or
any Lender) shall remain unpaid or unsatisfied, the Borrower agrees with the
Administrative Agent and the Lenders that:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent in form and detail satisfactory to the Administrative Agent:

(a) as soon as available, but not later than 105 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by a report and opinion of a registered
public accounting firm of nationally recognized standing reasonably acceptable
to the Required Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable securities
laws and shall not be subject to any “going concern” or like qualification or
exception or, except as to entities or businesses subject to Permitted
Acquisitions only, any qualification or exception as to the scope of such audit;

(b) as soon as available, but not later than 60 days after the end of each of
the first three fiscal quarters of each fiscal year, a copy of the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and the related consolidated statements of income, shareholders’
equity and cash flows for the period commencing on the first day and ending on
the last day of such quarter, and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (except for the absence of footnotes and
subject to ordinary, good faith year-end audit adjustments), the financial
position and the results of operations of the Borrower and the Subsidiaries as
of the date thereof;

 

50



--------------------------------------------------------------------------------

(c) as soon as available, but not later than 105 days after the end of each
fiscal year, a copy of the Annual Statement of each Material Insurance
Subsidiary for such fiscal year prepared in accordance with SAP and accompanied
by the certification of the chief financial officer or treasurer of such
Material Insurance Subsidiary that such Annual Statement presents fairly in
accordance with SAP the financial position of such Material Insurance Subsidiary
for the period then ended;

(d) as soon as possible, but no later than 60 days after the end of each of the
first three fiscal quarters of each fiscal year, a copy of the quarterly Interim
Statement of each Material Insurance Subsidiary for each such fiscal quarter,
all prepared in accordance with SAP and accompanied by the certification of the
chief financial officer or treasurer of such Insurance Subsidiary that all such
quarterly statements present fairly in accordance with SAP the financial
position of such Insurance Subsidiary for the period then ended; and

(e) within 105 days after the close of each fiscal year, a copy of each Material
Insurance Subsidiary’s “Statement of Actuarial Opinion” which is provided to the
Department (or equivalent information should the Department no longer require
such a statement) as to the adequacy of loss reserves of such Material Insurance
Subsidiary, which opinion shall be in the format prescribed by the Insurance
Code.

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent in form and detail satisfactory to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;

(b) promptly, copies of all financial statements and material reports that the
Borrower or any of its Material Subsidiaries sends or may make to, or file with,
any applicable Department;

(c) the following certificates and other information:

(i) promptly upon request by any Lender, (A) a copy of any final financial
examination reports or market conduct examination reports issued by a
Governmental Authority with respect to any Material Subsidiary of the Borrower
(and the Borrower, should it at any time engage or become involved in the
business of insurance), relating to the insurance business of each Material
Subsidiary or, if applicable, the Borrower (when, and if, prepared) and (B) a
copy of any interim report; provided that such Subsidiary or, if applicable, the
Borrower shall not have to deliver any interim report requested by a Lender
hereunder if a final report is issued and delivered to the Administrative Agent
within 90 days of such interim report;

(ii) promptly after the receipt by a Responsible Officer of the Borrower of such
notice, notice of the actual suspension, termination or revocation of any
material license of the Borrower or any of its Material Subsidiaries by any
Governmental Authority or notice from any Governmental Authority notifying the
Borrower or any of its Material Subsidiaries of a hearing relating to such a
suspension, termination or revocation, including any request by a Governmental
Authority which commits the Borrower or any of its Material Subsidiaries to
take, or refrain from taking, any action or which otherwise could reasonably be
expected to have a Material Adverse Effect;

 

51



--------------------------------------------------------------------------------

(iii) promptly after the receipt by a Responsible Officer of the Borrower of
such notice, notice of any material pending or threatened investigation or
regulatory proceeding (other than routine periodic investigations or reviews) by
any Governmental Authority concerning the business practices or operations of
the Borrower or any of its Material Subsidiaries which is reasonably likely to
have a Material Adverse Effect; and

(iv) promptly upon the receipt by a Responsible Officer of the Borrower of such
notice, notice of any actual material changes in the Insurance Code governing
the investment or dividend practices of insurance companies domiciled in any of
the states in which any Insurance Subsidiary is domiciled;

(d) promptly upon (i) the acquisition by the Borrower or any of its Subsidiaries
of any Person which engages in any material respect in an insurance business or
(ii) any Subsidiary of the Borrower or any of its Subsidiaries becoming engaged
in any material respect in an insurance business, a certificate of a Responsible
Officer stating that such Person or Subsidiary shall be deemed to be an
“Insurance Subsidiary” for all purposes of each Loan Document;

(e) promptly, but in any event within ten Business Days after the effective date
thereof, notice of any change in a Debt Rating by Moody’s or S&P;

(f) promptly after the effective date thereof, notice of any change in the
“financial strength” rating of any Material Insurance Subsidiary by Moody’s or
S&P;

(g) promptly after the same are available, copies of each (i) annual report,
proxy or financial statement or, at the Administrative Agent’s request, copies
of each other report or communication sent to the stockholders of the Borrower,
and copies of all annual, regular, periodic and special reports (including
Forms 10K, 10Q and 8K) and registration statements which the Borrower may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) without duplication, copies of any
certifications or affidavits required by the SEC in connection with the filing
of Forms 10K, 10Q and 8K;

(h) promptly after receipt thereof by the Borrower or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any Material
Subsidiary thereof; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Material Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) through (d) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on SyndTrak
Online or an intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for any
Lender that requests the Borrower to deliver such paper copies until a

 

52



--------------------------------------------------------------------------------

written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”), it being understood that the
Administrative Agent and the Arrangers are utilizing SyndTrak Online with the
express understanding that neither the Administrative Agent nor the Arrangers
shall be liable for any release of confidential information to unauthorized
parties as a result of the operation or administration of SyndTrak Online, and
(b) certain of the Lenders (each a “Public Lender”) may have personnel that do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates or their respective securities of any of the foregoing and who
may be engaged in investment and other market-related activities with respect to
such Person’s securities). The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information” and shall not
post such Borrower Materials on the Platform for Public Investors.

6.03 Notices. The Borrower shall promptly notify the Administrative Agent after
a Responsible Officer of the Borrower obtains knowledge of:

(a) (i) the occurrence of any event that constitutes a Default or Event of
Default, or (ii) any litigation or governmental proceeding pending against the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect;

(b) the occurrence of any of the following events affecting the Borrower or any
ERISA Affiliate to the extent that such event or events could reasonably result
in a liability of the Borrower or any of its Subsidiaries in an aggregate amount
in excess of $25,000,000, and deliver to the Administrative Agent a copy of any
notice with respect to such event that is filed with a Governmental Authority
and any notice delivered by a Governmental Authority to the Borrower or any
ERISA Affiliate with respect to such event:

(i) an ERISA Event;

 

53



--------------------------------------------------------------------------------

(ii) a material increase in the contributions to, or the Unfunded Pension
Liability of, any Pension Plan since the last annual valuation date;

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Borrower or any ERISA Affiliate; or

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability;

(c) of any change in accounting policies or financial reporting practices by the
Borrower or any of its consolidated Material Subsidiaries that affect the
calculation of the financial covenants set forth in Section 7.09;

(d) of the receipt of any notice from any Governmental Authority of the
institution of any disciplinary proceedings against or in respect of any
Insurance Subsidiary, or the issuance of any order, the taking of any action or
any request for an extraordinary audit for cause by any Governmental Authority
which could reasonably be expected to have a Material Adverse Effect; or

(e) of any judicial or administrative order limiting or controlling the
insurance business of any Insurance Subsidiary (and not the insurance industry
generally) which has been issued or adopted and which has had, or which could
reasonably be expected to have, a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Preservation of Existence, Etc. The Borrower shall, and shall cause each of
its Material Subsidiaries to, (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.02; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) take all reasonable action to preserve or renew all
of its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect; and (d) in the case of the Borrower, engage in no business
(other than as conducted on the Closing Date) except to hold Equity Interests of
its Subsidiaries.

6.05 Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and except in
connection with transactions permitted by Section 7.02 except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(b) make all necessary repairs thereto and renewals and replacements thereof, in
each case except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Insurance. The Borrower shall, and shall cause each of its
Material Subsidiaries to, maintain with financially sound and reputable
insurance companies which are not Affiliates of the Borrower insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

54



--------------------------------------------------------------------------------

6.07 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws, orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.08 Books and Records. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain proper books of record and account, in which full,
true and correct entries sufficient to prepare financial statements in
conformity with GAAP or SAP, as applicable, consistently applied, shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

6.09 Inspection Rights. The Borrower shall, and shall cause each of its Material
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of their
respective properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired (provided that, so long as no Default
or Event of Default exists, the Borrower shall only be liable for the expenses
of the Administrative Agent, and only in connection with one such inspection by
the Administrative Agent during each calendar year), upon reasonable advance
notice to the Borrower; provided, however, that when a Default or an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

6.10 Use of Proceeds. The Borrower shall use the proceeds of the Borrowings to
fund in part the consideration for the Lion Acquisition and to pay the costs and
expenses relating to the Lion Transactions.

6.11 Payment of Taxes. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge all material taxes, assessments and
governmental charges or levies upon it or upon its income or profits, or upon
any properties belonging to it, prior to the date on which material penalties
attach thereto, and all lawful material claims that, if unpaid, could reasonably
be expected to become a Lien upon any of its material properties; provided that
neither the Borrower nor any of its Subsidiaries shall be required hereunder to
pay any such tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings if it has maintained adequate reserves (in
the good faith judgment of the management of the Borrower) with respect thereto
in accordance with GAAP or SAP, as appropriate.

6.12 Designation of Strategic Investment Subsidiaries. If the Borrower elects
the option to designate a Strategic Investment Subsidiary as a Subsidiary which
is not a Strategic Investment Subsidiary and therefore subject such Person to
all covenants and provisions applicable to a Subsidiary, the Borrower shall give
five days prior written notice to the Administrative Agent (or such lesser
notice as agreed to by the Administrative Agent) of such election.

 

55



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than any indemnity or similar contingent obligation
not then accrued for which no claim has been made by the Administrative Agent or
any Lender) shall remain unpaid or unsatisfied:

7.01 Liens. The Borrower shall not, and shall not permit its Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

(a) any Lien created under any Loan Document;

(b) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.11;

(c) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith by appropriate actions;

(d) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds, reinsurance
agreements and other similar obligations incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money);

(e) Liens identified on Schedule 7.01;

(f) Liens consisting of pledges or deposits of cash or securities made by any
Insurance Subsidiary as a condition to obtaining or maintaining any licenses
issued to it by, or to satisfy the requirements of, any Department;

(g) Liens consisting of judgment or judicial attachment Liens (other than
arising as a result of claims under or related to Insurance Contracts,
Retrocession Agreements or Reinsurance Agreements); provided that the
enforcement of such Liens is effectively stayed or fully covered by insurance
and all such Liens in the aggregate at the time of any creation thereof do not
exceed 5% of Net Worth as of the end of the fiscal quarter immediately preceding
such creation;

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower;

(i) Liens securing obligations in respect of purchase money Indebtedness and
Capital Leases permitted pursuant to Section 7.04(d) on assets (and proceeds
thereof) subject to such leases; provided that (A) any such Lien on purchase
money Indebtedness or in respect of Capital Leases covers only the asset (and
proceeds thereof) subject to the Capital Lease or being acquired with the
proceeds of such purchase money Indebtedness (and other assets and proceeds
financed by the same lender or any of its affiliates under Indebtedness also
permitted under this clause (i) and (B) such purchase money Indebtedness and
Capital Leases are otherwise permitted hereunder;

 

56



--------------------------------------------------------------------------------

(j) Liens securing obligations permitted under Sections 7.04(f) and (g), to the
extent such Liens are identified and permitted under such Section;

(k) Liens arising as a result of claims under or related to Insurance Contracts,
Reinsurance Agreements or Retrocession Agreements in the ordinary course of
business, or securing Indebtedness of Insurance Subsidiaries incurred or assumed
in connection with the settlement of claim losses in the ordinary course of
business of such Insurance Subsidiaries;

(l) Liens securing obligations permitted under Section 7.04(h).

(m) Liens on assets of a Subsidiary securing obligations owed to the Borrower or
a Subsidiary and permitted under Section 7.04(m);

(n) Liens on assets of Designated Subsidiaries securing obligations permitted
under Section 7.04(n);

(o) so long as no Default or Event of Default has occurred and is continuing at
the time such Lien is granted, other Liens on assets of the Borrower and its
Subsidiaries securing obligations of the Borrower and its Subsidiaries
(excluding Liens on assets of Strategic Investment Subsidiaries and their
respective Subsidiaries permitted under Section 7.01(u)) in an aggregate amount
not exceeding at the time of any creation thereof 10% of Net Worth as of the end
of the fiscal quarter immediately preceding such creation;

(p) leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower and its Subsidiaries;

(q) Liens incurred in connection with a Permitted Accounts Securitization and
which Liens attach solely to the Transferred Assets in connection with the
incurrence of Indebtedness arising in connection with such Permitted Accounts
Securitization;

(r) Liens incurred in connection with the Permitted Synthetic Lease which are
Permitted Synthetic Lease Liens;

(s) any extension, refinancing (but not increase), renewal or replacement of the
foregoing; provided that the Liens permitted hereby shall not be spread to cover
any additional Indebtedness or property (other than a substitution of like
property);

(t) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) on commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iii) in favor of a banking institution arising as a matter of law or
contract encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; and

(u) Liens on assets of Strategic Investment Subsidiaries and their respective
Subsidiaries securing obligations permitted under Section 7.04(o).

Any Lien permitted above may extend to the proceeds of the assets subject
thereto.

7.02 Consolidations and Mergers; Sales of Assets. The Borrower shall not, and
shall not permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise

 

57



--------------------------------------------------------------------------------

dispose of (whether in one transaction or in a series of related transactions)
all or any part of its assets (including receivables, but excluding Equity
Interests, and in all cases whether now owned or hereafter acquired) to or in
favor of any Person, except:

(a) (i) any Subsidiary may merge with the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or with any one or more
Subsidiaries; provided that if any transaction shall be between a Subsidiary and
a Subsidiary that is a Wholly-Owned Subsidiary, the Subsidiary that is a
Wholly-Owned Subsidiary shall be the continuing or surviving Person and (ii) the
Borrower or any Subsidiary may merge with any other Person; provided that such
merger is consummated as part of a Permitted Acquisition and, in the case of any
merger involving the Borrower, the Borrower shall be the continuing or surviving
Person;

(b) any Subsidiary may sell all or any part of its assets (upon voluntary
liquidation or otherwise) to the Borrower or another Subsidiary that is a
Wholly-Owned Subsidiary;

(c) the Borrower or any Subsidiary may sell, lease, convey or otherwise dispose
of assets (i) if such sale, lease, conveyance or other disposition is (A) of
portfolio Investments in the ordinary course of its business at fair market
value, (B) of obsolete, worn-out or surplus property and property no longer used
or useful in the conduct of the business of the Borrower and its Subsidiaries,
(C) a sale of property to the extent such property is exchanged for credit
against the purchase price of similar replacement property or the Net
Disposition Proceeds thereof are applied to the purchase of such replacement
property within 90 days of such sale; (D) ordinary course dispositions of
inventory, (E) ordinary course dispositions of real estate and related
properties in connection with relocation activities for employees of the
Borrower and its Subsidiaries; (F) dispositions of tangible property as part of
a like kind exchange under Section 1031 of the Code in the ordinary course of
business; (G) dispositions of real estate and related properties as part of the
resolution or settlement of claims under an Insurance Contract in the ordinary
course of business; (H) a voluntary termination of a Swap Contract; (I) leases,
subleases, licenses or sublicenses of property in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; (J) dispositions in the ordinary course of business of
accounts receivable in connection with the collection thereof, or (K) a
Permitted Accounts Securitization and (ii) not otherwise permitted to be sold,
leased, conveyed or disposed of in clause (i) immediately preceding, provided
that (A) no Default or Event of Default shall have occurred or be continuing or
would occur after giving effect thereto, (B) all such dispositions shall be for
fair market value, and (C) the aggregate value of all assets disposed of
pursuant to this clause (ii) by the Borrower and its Subsidiaries during the
term of this Agreement shall not exceed 25% of Net Worth as of the end of any
fiscal quarter immediately preceding any such disposition; and

(d) as set forth on Schedule 7.02.

7.03 Investments. The Borrower shall not, and shall not permit any of its
Subsidiaries to, make any Investments, except for:

(a) (i) Investments constituting Permitted Acquisitions, (ii) Investments by and
among the Borrower or any of its Subsidiaries and (iii) Investments consisting
of (A) Liens permitted by Section 7.01, (B) consolidations, mergers or other
combinations and sales, conveyances, transfers, leases or other dispositions of
assets, in each case, permitted by Section 7.02, (C) Indebtedness permitted by
Section 7.04 and (D) Restricted Payments permitted by Section 7.06; and

(b) so long as (i) no Default or Event of Default has occurred and is continuing
on the date of such Investment or would result therefrom and (ii) such
Investment complies with all Legal Requirements, other Investments (excluding
Acquisitions); provided that clause (b)(i) shall not apply as a requirement or
condition to the Lion Transactions.

 

58



--------------------------------------------------------------------------------

7.04 Limitation on Indebtedness. The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement;

(b) so long as no Default or Event of Default has occurred and is continuing at
the time of the incurrence thereof or after giving effect thereto, Indebtedness
consisting of Contingent Obligations in respect of obligations of other Persons;

(c) Indebtedness identified on Schedule 7.04;

(d) so long as no Default or Event of Default has occurred and is continuing at
the time of the incurrence thereof or after giving effect thereto, Indebtedness
incurred in the ordinary course of business in connection with Capital Leases
and purchase money Indebtedness;

(e) obligations under Swap Contracts entered into for hedging purposes;

(f) Indebtedness of the Borrower and its Subsidiaries having a maturity of 92
days or less representing borrowings from a bank or banks with which the
Borrower or such Subsidiary has a depository relationship, which borrowings
shall be fully secured by Cash Equivalents purchased by the Borrower or such
Subsidiary with the proceeds of such borrowings;

(g) obligations incurred in the ordinary course of business in connection with
relocation service transactions and secured by properties which are the subject
to such transactions;

(h) Indebtedness incurred by the Borrower or a Subsidiary to fund a Permitted
Acquisition and Indebtedness of a Person that becomes a Subsidiary after the
Closing Date pursuant to a Permitted Acquisition, which Indebtedness existed
prior to such Acquisition and was not created in contemplation thereof;

(i) Indebtedness under the Public Debentures;

(j) so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof or after giving effect thereto, unsecured
Indebtedness of the Borrower; provided that such Indebtedness (i) shall have a
stated maturity of no earlier than the date that is 75 days after the Maturity
Date, (ii) shall not have any scheduled principal payments or provide for any
mandatory prepayments or redemptions or repurchases not otherwise provided to
the Lenders hereunder prior to the date that is 75 days after the Maturity Date
(other than (A) by way of acceleration after default or (B) in respect of, or
upon, the conversion or mandatory prepayment of Convertible Indebtedness); and
(iii) has covenants, defaults and other terms and conditions (other than
interest rates and change of control or “fundamental change” provisions) no more
restrictive (when taken as a whole) than those contained in this Agreement (it
being understood that “mandatory prepayment” with respect to Convertible
Indebtedness includes, and the “stated maturity” of Convertible Indebtedness
does not include, the repurchase of Convertible Indebtedness by the Borrower at
the option of the creditor of such Convertible Indebtedness (whether upon the
occurrence of specified events or conditions, on specified dates or otherwise));

 

59



--------------------------------------------------------------------------------

(k) so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof, other secured or unsecured Indebtedness of the
Borrower and its Subsidiaries, provided the aggregate principal amount of such
Indebtedness (excluding Indebtedness of Strategic Investment Subsidiaries and
their respective Subsidiaries permitted under Section 7.04(o)) shall not exceed
at the time of the incurrence of any thereof 10% of Net Worth as of the end of
the fiscal quarter immediately preceding any such incurrence;

(l) obligations consisting of guarantees of any Subsidiary of Indebtedness of
insurance agents of an Insurance Subsidiary in an aggregate amount not to exceed
at the time of the incurrence of any thereof 3% of Net Worth as of the end of
the fiscal quarter immediately preceding such incurrence;

(m) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary, provided that, in the case of
Indebtedness of the Borrower owing to any Subsidiary, the payment of such
Indebtedness is subordinate to the payment of the Obligations in a manner
satisfactory to the Administrative Agent;

(n) Non-Recourse Debt of the Designated Subsidiaries;

(o) Indebtedness of the Strategic Investment Subsidiaries and their respective
Subsidiaries, which Indebtedness may be secured by assets of the Strategic
Investment Subsidiaries or any of their respective Subsidiaries, provided in no
event shall the owner of such Indebtedness have any recourse, directly or
indirectly, to the Borrower or any of its Subsidiaries (other than the Strategic
Investment Subsidiaries and their respective Subsidiaries) or any of their
respective assets;

(p) Synthetic Lease Obligations under the Permitted Synthetic Lease and, so long
as no Default or Event of Default has occurred and is continuing at the time of
incurrence thereof, other Synthetic Lease Obligations, provided the aggregate
Attributable Indebtedness in respect of all of the foregoing shall not exceed at
the time of the incurrence of any thereof 3% of Net Worth as of the end of the
fiscal quarter immediately preceding such incurrence;

(q) so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof, Indebtedness arising in connection with a
Permitted Accounts Securitization; and

(r) any extensions, renewals or refinancings (but not increases) of the
foregoing.

7.05 Transactions with Affiliates. The Borrower shall not, and shall not permit
any of its Subsidiaries to, enter into any transaction with any Affiliate of the
Borrower, except upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary;
provided that the foregoing restrictions shall not apply to (a) customary fees
paid to members of the Board of Directors of the Borrower and its Subsidiaries,
(b) loans and other transactions (i) by and among the Borrower and its
Subsidiaries and (ii) permitted by Article VII and (c) the performance of any of
the agreements identified on Schedule 7.05.

7.06 Restricted Payments. The Borrower shall not, and shall not allow any of its
Subsidiaries to, declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its Equity Interests, or purchase, redeem or otherwise
acquire for value any shares of any class of its Equity Interests or any
warrants, rights or options to acquire such shares, now or hereafter
outstanding, or directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Indebtedness

 

60



--------------------------------------------------------------------------------

described in Section 7.04(i) or Section 7.04(j) (collectively, “Restricted
Payments”), except that (a) any Subsidiary may declare and pay dividends and tax
sharing payments and otherwise declare and make distributions of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of its Equity Interests, in each case, to the Persons which own its
Equity Interests; provided that the share of any of the foregoing made or paid
to the Borrower and its other Subsidiaries is as least pro rata to the
percentage of Equity Interests in such Subsidiary owned by the Borrower and its
other Subsidiaries; (b) the Borrower may, so long as immediately preceding and
after giving effect to any such repurchase, retirement, acquisition or purchase
no Event of Default or Default shall have occurred, repurchase, retire or
otherwise acquire Equity Interests of the Borrower or purchase any warrants,
rights or options to acquire such Equity Interests; (c) the Borrower may, so
long as immediately preceding and after giving effect to any such payment no
Event of Default or Default shall have occurred, pay cash dividends to its
shareholders; (d) the Borrower or any Subsidiary may, so long as immediately
preceding and after giving effect thereto no Event of Default or Default shall
have occurred, prepay, defease, purchase, redeem or retire any Indebtedness
described in Sections 7.04(i) and 7.04(j); provided, that in any event the
Borrower may repay, prior to the date that is 75 days after the Maturity Date,
any principal amount upon the conversion or mandatory prepayment of any
Convertible Indebtedness as long as such repayment complies with the immediately
following sentence; and (e) the Borrower may make payments of interest on any
Convertible Indebtedness. The repayment, prior to the date that is 75 days after
the Maturity Date, of any principal amount upon the conversion or mandatory
prepayment of any Convertible Indebtedness may be made (A) pursuant to
provisions that comply with Section 7.04(j)(ii), (B) if such payment is made
solely in additional debt securities (on terms reasonably acceptable to the
Administrative Agent) or equity securities or (C) if such payment is made in
cash, so long as immediately preceding and after giving effect to such payment
no Event of Default or Default shall have occurred and (x) the Borrower has
Sufficient Liquidity and (y) after giving effect to any such payment, the
Borrower is in pro forma compliance with each financial covenant set forth in
Section 7.09. Issuances by a Person of stock options, restricted stock or other
stock-based compensation to officers, directors and employees of such Person
shall not constitute Restricted Payments.

7.07 Change in Business. Other than in connection with a Permitted Acquisition,
the Borrower shall not, and shall not permit any of its Material Subsidiaries
to, engage in any material line of business substantially different from those
lines of business carried on by the Borrower and its Subsidiaries on the Closing
Date and businesses directly related thereto and reasonable extensions thereof.

7.08 Accounting Changes. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, make any change in accounting treatment or reporting
practices that affects the calculation of the financial covenants set forth in
Section 7.09, except as required by GAAP or SAP, or change the fiscal year of
the Borrower or of any Subsidiary.

7.09 Financial Covenants.

(a) Net Worth. The Borrower shall not permit its Net Worth as of the end of any
fiscal quarter to be less than (x) prior to the Lion Acquisition Closing Date,
the sum of (i) $3,000,000,000, plus (ii) 50% of Net Income (in excess of zero)
for the period from the beginning of the first fiscal quarter following
March 31, 2013 to the last day of the fiscal quarter for which such
determination is made, plus (iii) 50% of cumulative issuances of Capital Stock
by the Borrower after March 31, 2013; and (y) from and after the Lion
Acquisition Closing Date, the sum of (i) 70% of Net Worth as of the most recent
fiscal quarter ending prior to the Lion Acquisition Closing Date for which
financial statements are available under Section 6.01 (the date of such fiscal
quarter end, the “Net Worth Test Date”), calculated on a pro forma basis as if
the Lion Transactions had occurred on the last day of such fiscal quarter, plus
(ii) 50% of

 

61



--------------------------------------------------------------------------------

Net Income (in excess of zero) from the beginning of the first fiscal quarter
following the Net Worth Test Date to the last day of the fiscal quarter for
which such determination is made, plus (iii) 50% of cumulative issuances of
Capital Stock by the Borrower after the Net Worth Test Date (without duplication
of amounts in respect of such issuances included in subclause (i) above of this
clause (y)).

(b) Total Debt to Total Capitalization Ratio. The Borrower shall not permit its
Total Debt to Total Capitalization Ratio, to be greater than, (x) on the Lion
Acquisition Closing Date, 0.375 to 1.0 (or if the determination of Total
Capitalization is not available on such date, calculated as of the last day of
the fiscal quarter most recently completed prior to the Lion Acquisition Closing
Date for which financial statements are available under Section 6.01 or more
recent date on which such determination is available) on a pro forma basis after
giving effect to the Transactions and (y) at the end of any fiscal quarter:

(i) prior to the Lion Acquisition Closing Date, 0.35 to 1.0;

(ii) from and after the Lion Acquisition Closing Date and prior to the first
anniversary of the Lion Acquisition Closing Date, 0.375 to 1.0; and

(iii) from and after the first anniversary of the Lion Acquisition Closing Date,
0.35 to 1.0.

7.10 Restrictive Agreements, Etc. The Borrower shall not, and shall not permit
any of its Material Insurance Subsidiaries to, enter into any agreement (other
than pursuant to Legal Requirements and excluding any Loan Document) prohibiting
any of its Subsidiaries from making any payments, directly or indirectly, to the
Borrower by way of dividends, advances, repayments of loans or advances,
reimbursements and accruals or other returns on investments, or any other
agreement or arrangement which prohibits any such Subsidiary from making any
payment, directly or indirectly, to the Borrower in an aggregate amount in
excess of 1% of Net Worth (computed as of the end of the fiscal quarter
immediately preceding the date the agreement becomes effective) for all such
agreements, other than any covenants or other restrictions in agreements
evidencing or governing Indebtedness permitted under Section 7.04.

7.11 Certain Amendments. The Borrower shall not agree to any amendment to the
terms and conditions of any Public Debenture or the underlying indenture related
thereto that restricts, prohibits or would otherwise adversely affect Borrower’s
ability to pay and perform the Obligations in any material respect, including
any amendment that would (a) increase the interest rate on such Public
Debenture, (b) change the dates upon which payments of principal or interest are
due on such Public Debenture other than to extend such dates, (c) change any
default or event of default or financial covenant other than to delete or make
less restrictive any default or financial covenant provision therein, or add any
financial covenant with respect to such Public Debenture, (d) change the
redemption, prepayment, defeasance or repurchase provisions of such Public
Debenture other than to extend the dates therefor or to reduce the premiums (if
any) payable in connection therewith, or (e) grant any security, collateral or
guaranty to secure payment of such Public Debenture, unless, to the extent such
grant is made by the Borrower, the Administrative Agent, for the benefit of the
Banks, is granted, on a pari-passu basis, the identical security, collateral or
guaranty to secure payment of the Obligations.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five days after the
same becomes due, any interest on any Loan, or any Commitment Fee or other fee
due hereunder, or any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a)(i),
6.09, 6.12 or Article VII applicable to it; or

(c) Other Defaults. The Borrower or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date upon which a
Responsible Officer knew or reasonably should have known of such failure or
(ii) the date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness incurred
pursuant to (x) the Public Debentures, or (y) any other Indebtedness or
Contingent Obligation (other than Indebtedness hereunder, Indebtedness under
Swap Contracts, Indebtedness permitted under Section 7.04(m), intercompany
accounts payable, and Capital Lease Liabilities or purchase money Indebtedness
with respect to which a bona fide dispute exists which is being actively
contested by the Borrower or the applicable Subsidiary) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than 3% of Net Worth as of the fiscal quarter immediately
preceding any such failure, and such failure continues after the applicable
grace or notice period, if any, specified in the relevant document on the date
of such failure, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Indebtedness or Contingent Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer (other than any
change of control offer made or required to be made in respect of the Lion Notes
as a result of the Lion Acquisition or the other Lion Transactions) to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Indebtedness to become payable or cash collateral in
respect thereof to be demanded, excluding, however, any such event creating any
right of conversion or mandatory prepayment of any Convertible Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof (excluding any
portion thereof payable in common Equity Interests of the Borrower or such
Subsidiary) is greater than 3% of Net Worth as of the fiscal quarter immediately
preceding any such Early Termination Date; or

 

63



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or any Insurance Subsidiary shall become subject to any
conservation, rehabilitation or liquidation order, directive or mandate issued
by an Governmental Authority; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary ceases to be Solvent, or becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

(h) Judgments. There is entered against the Borrower or any Material Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding 3% of Net Worth (to the extent not covered by an indemnity from a
creditworthy indemnitor or independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of 3% of Net
Worth (calculated as of the end of the fiscal quarter immediately preceding the
occurrence of such ERISA Event); (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds 3% of Net Worth
(calculated as of the end of the fiscal quarter immediately preceding the most
recent increase in Unfunded Pension Liability); or (iii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of 3% of Net Worth (calculated as of the end of the fiscal quarter
immediately preceding such failure to pay); or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower contests in any manner the validity or
enforceability of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Loss of Licenses. Any Governmental Authority revokes, fails to renew or
suspends any License of the Borrower or any Subsidiary, which revocation,
failure or suspension has had or could

 

64



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, or the Borrower or any
Subsidiary for any reason loses any License which loss has had or could
reasonably be expected to have a Material Adverse Effect, or the Borrower or any
Subsidiary suffers the imposition of any restraining order, escrow, suspension
or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any License which imposition has had or could
reasonably be expected to have a Material Adverse Effect; or

(m) Environmental Damages. A reasonable basis shall exist for the assertion
against the Borrower or any of its Subsidiaries or any predecessor in interest
of the Borrower or any of its Subsidiaries of (or there shall have been asserted
against the Borrower or any of its Subsidiaries) any claims or liabilities,
whether accrued, absolute or contingent, based on or arising from the
generation, storage, transport, handling or disposal of Hazardous Materials by
the Borrower or any of its Subsidiaries or predecessors thereof that, in the
judgment of the Required Lenders, are reasonably likely to be determined
adversely to the Borrower or such Subsidiary and the amount payable as a result
thereof has a Material Adverse Effect (after deducting such amounts that are
reasonably expected to be paid by other creditworthy Persons jointly and
severally liable therefor); or

(n) Governmental Action. The Borrower or any of its Subsidiaries shall be
required by any applicable bank regulatory authority, any applicable insurance
regulatory authority or other Governmental Authority to enter into, after the
Closing Date, any indenture, agreement, instrument or other arrangement
(including any capital maintenance agreement) that directly or indirectly,
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes material adverse conditions upon the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of Investments or the Disposition of property or requires the making
of capital contributions to, or other Investments in, any such Subsidiary in an
aggregate amount which has a Material Adverse Effect.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f), the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.14, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, expenses and
disbursements of any law firm or other external counsel and amounts payable
under Article III) payable to the Administrative Agent under the Loan Documents
in its capacity as such;

 

65



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, expenses and disbursements of any law firm
or other external counsel and amounts payable under Article III) under the Loan
Documents, ratably among them in proportion to the amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

66



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

67



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the prior consent of the
Borrower (which consent shall not be unreasonably withheld or delayed and in any
event shall not be required at any time a Default or Event of Default exists),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed and in any event shall not be required at any time a Default or Event of
Default exists), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or

 

68



--------------------------------------------------------------------------------

removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Co-Syndication Agents or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative

 

69



--------------------------------------------------------------------------------

Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii)) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the Borrower and the party thereto whose fees are being amended or rights or
privileges thereunder are being waived. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or

 

70



--------------------------------------------------------------------------------

disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders (other than as a
result of the Applicable Percentages of the respective Lenders being different)
shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and extended or restated) with the written consent of
(x) the Required Lenders, the Borrower and the Administrative Agent to (i) add
one or more additional term facilities or tranches to the existing credit
facility, and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably in the benefits of this Agreement and the other Loan Documents
with the obligations and liabilities from time to time outstanding with the
existing credit facility and tranches hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders and the Borrower, the Lenders providing such
additional credit facilities or tranches to participate in any required vote or
action required to be approved by the Required Lenders or by any other member or
percentage of Lenders hereunder, provided, however, in no event shall this
paragraph modify the provisions of Section 10.01(b) or 10.01(c) and (y) the
Administrative Agent and the Borrower to correct administrative errors or
omissions, or to effect administrative changes that are not adverse to any
Lender without any further consent of any Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

71



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise provided in this Agreement, provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes and except as otherwise
provided in this Agreement, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, willful
misconduct or breach, in bad faith, of this Agreement by such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable

 

72



--------------------------------------------------------------------------------

such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) [reserved], (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (c) and (d) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (but limited,
in the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees and expenses of one counsel for the Administrative Agent and
the Arrangers, taken as a whole), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions

 

73



--------------------------------------------------------------------------------

hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender, but limited, in the case of
legal fees and expenses, to the reasonable and documented out-of-pocket fees and
expenses of one counsel for the Administrative Agent and the Arrangers, taken as
a whole, and such additional counsel as reasonably required by any Lender in
light of conflicts of interest or the availability of different claims or
defenses, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (but limited, in
the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees and expenses of one counsel for all the Indemnitees, taken as
a whole, and such additional counsel as reasonably required by any Indemnitee in
light of conflicts of interest or the availability of different claims or
defenses), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby (other than costs of Lenders other
than Bank of America incurred solely in connection with the negotiation of the
initial terms of this Agreement and the execution and delivery of this
Agreement), or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) are the result of claims
asserted against an Indemnitee by another Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Arranger or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Applicable Percentage at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’

 

74



--------------------------------------------------------------------------------

Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent). The obligations of the Lenders under this subsection (c)
are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee or the breach, in bad faith, of the Loan Documents by an Indemnitee
as determined by a final and non-appealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender

 

75



--------------------------------------------------------------------------------

may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loan at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loan at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 

76



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments

 

77



--------------------------------------------------------------------------------

of, and principal amounts (and stated interest) of the Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loan owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

78



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will agree to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority with jurisdiction over such Person or its Related Parties (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights and obligations under
this Agreement, it being understood that any such Eligible Assignee or
Participant will be informed of the confidential nature of such Information and
will agree to keep such Information confidential, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower without breach of
any duty of confidentiality known to the Administrative Agent or such Lender.
For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to

 

79



--------------------------------------------------------------------------------

the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but not any deposits held in a custodial, trust or other fiduciary
capacity) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loan or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each

 

80



--------------------------------------------------------------------------------

Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of the
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent (if such amendment, waiver or consent
continues to be under consideration at the time of such assignment).

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN

 

81



--------------------------------------------------------------------------------

CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN ENTERED
INTO PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON

 

82



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

83



--------------------------------------------------------------------------------

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

FIDELITY NATIONAL FINANCIAL, INC. By:  

/s/ Brent B. Bickett

Name:  

Brent B. Bickett

Title:  

Executive Vice President, Corporate Finance

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ Aamir Saleem

Name:  

Aamir Saleem

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jason Cassity

Name:  

Jason Cassity

Title:  

Director

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ Kimberly Dauber

Name:  

Kimberly Dauber

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:  

/s/ James F. Cooper

Name:  

James F. Cooper

Title:  

Sr. Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a

Lender

By:  

/s/ Grainne M. Pergolini

Name:  

Grainne M. Pergolini

Title:  

Director

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank of the West, as a Lender By:  

/s/ Doug Chapman

Name:  

Doug Chapman

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Lender

By:  

/s/ Philip P. Krump

Name:  

Philip P. Krump

Title:  

Director

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

/s/ Thomas A. Christopher, Jr.

Name:  

Thomas A. Christopher, Jr.

Title:  

Senior Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, an Ohio Banking

Corporation, as a Lender

By:  

/s/ John A. Marian

Name:  

John A. Marian

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank National Association, as a Lender By:  

/s/ Nicole R. Limberg

Name:  

Nicole R. Limberg

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

RBS Citizens, N.A., as a Lender By:  

/s/ Michael D. Jones

Name:  

Michael D. Jones

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank, as a Lender By:  

/s/ Gregory H. Jones

Name:  

Gregory H. Jones

Title:  

Senior Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Union Bank, N.A., as a Lender By:  

/s/ Gerald M. Ford

Name:  

Gerald M. Ford

Title:  

Senior Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank, as a Lender By:  

/s/ William Ergas

Name:  

William Ergas

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  

/s/ Susana Campuzano

Name:  

Susana Campuzano

Title:  

Senior Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Capital One, N.A., as a Lender By:  

/s/ Jacob J. Villere

Name:  

Jacob J. Villere

Title:  

Relationship Manager / VP

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KeyBank National Association, as a Lender By:  

/s/ James Cribbet

Name:  

James Cribbet

Title:  

Senior Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Chang Hwa Commercial Bank, Ltd., New

York Branch, as a Lender

By:  

/s/ Eric Y.S. Tsai

Name:  

Eric Y.S. Tsai

Title:  

Vice President & General Manager

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

First Commercial Bank, Ltd., a Republic of

China Bank acting through its Los Angeles

Branch, as a Lender

By:  

/s/ Jenn-Hwa Wang

Name:  

Jenn-Hwa Wang

Title:  

Vice President & General Manager

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BOKF, N.A. dba Bank of Texas, as a Lender By:  

/s/ J. Patrick Brockette

Name:  

J. Patrick Brockette

Title:  

SVP

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank of Hawaii, as a Lender By:  

/s/ Donovan Koki

Name:  

Donovan Koki

Title:  

Senior Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Hua Nan Commercial Bank, Ltd. New York

Agency, as a Lender

By:  

/s/ Sam H.H. Hsia

Name:  

Sam H.H. Hsia

Title:  

Assistant Vice President

[Signature Page to Term Loan Credit Agreement]